             Case 3:20-cv-02750-TSH Document 1 Filed 04/21/20 Page 1 of 13




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4    Phone: 323-306-4234
 5    Fax: 866-633-0228
      tfriedman@toddflaw.com
 6
      abacon@toddflaw.com
 7
      Attorneys for Plaintiffs
 8
 9                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
10
11   FRED HEIDARPOUR AND SIDNEY )               Case No.
     NAIMAN individually and on behalf of )
12
     all others similarly situated,       )     CLASS ACTION
13                                        )
14   Plaintiffs,                          )     COMPLAINT FOR VIOLATIONS
                                          )     OF:
15          vs.                           )
16                                        )        1.      NEGLIGENT VIOLATIONS
                                                           OF THE TELEPHONE
     WEST CLARA FUNDING LLC.; and )                        CONSUMER PROTECTION
17
     DOES 1 through 10, inclusive,        )                ACT [47 U.S.C. §227(b)]
18                                        )        2.      WILLFUL VIOLATIONS
                                                           OF THE TELEPHONE
19   Defendant.                           )                CONSUMER PROTECTION
                                          )                ACT [47 U.S.C. §227(b)]
20                                        )        3.      NEGLIGENT VIOLATIONS
                                                           OF THE TELEPHONE
21                                        )                CONSUMER PROTECTION
                                          )                ACT [47 U.S.C. §227(c)]
22                                                 4.      WILLFUL VIOLATIONS
                                          )
                                                           OF THE TELEPHONE
23                                        )                CONSUMER PROTECTION
24
                                          )                ACT [47 U.S.C. §227(c)]
                                          )
25                                        )     DEMAND FOR JURY TRIAL
26   ///
27   ///
28   ///


                                 CLASS ACTION COMPLAINT
                                          -1-
                Case 3:20-cv-02750-TSH Document 1 Filed 04/21/20 Page 2 of 13




 1         Plaintiffs FRED HEIDARPOUR AND SIDNEY NAIMAN (“Plaintiffs”),
 2   individually and on behalf of all others similarly situated, alleges the following
 3   upon information and belief based upon personal knowledge:
 4                                 NATURE OF THE CASE
 5         1.        Plaintiffs brings this action individually and on behalf of all others
 6   similarly situated seeking damages and any other available legal or equitable
 7   remedies resulting from the illegal actions of WEST CLARA FUNDING LLC.
 8   (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiffs on
 9   Plaintiffs’ cellular telephone in violation of the Telephone Consumer Protection
10   Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations, specifically the
11   National Do-Not-Call provisions, thereby invading Plaintiffs’ privacy.
12                                JURISDICTION & VENUE
13         2.        Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiffs,
14   an individual residing in California, seeks relief on behalf of a Class, which will
15   result in at least one class member belonging to a different state than that of
16   Defendant, a New York company. Plaintiffs also seeks up to $1,500.00 in damages
17   for each call in violation of the TCPA, which, when aggregated among a proposed
18   class in the thousands, exceeds the $5,000,000.00 threshold for federal court
19   jurisdiction. Therefore, both diversity jurisdiction and the damages threshold under
20   the Class Action Fairness Act of 2005 (“CAFA”) are present, and this Court has
21   jurisdiction.
22         3.        Venue is proper in the United States District Court for the Northern
23   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Plaintiffs reside
24   within the State of California.
25                                          PARTIES
26         4.        Plaintiff, FRED HEIDARPOUR (“Plaintiff”), is a natural person
27   residing in Contra Costa County, California and is a “person” as defined by 47
28   U.S.C. § 153 (39).


                                   CLASS ACTION COMPLAINT
                                                -2-
                  Case 3:20-cv-02750-TSH Document 1 Filed 04/21/20 Page 3 of 13




 1           5.       Plaintiff SIDNEY NAIMAN (“Plaintiff”), is a natural person residing
 2   in California is a “person” as defined by 47 U.S.C. § 153 (39).
 3           6.       Defendant, WEST CLARA FUNDING LLC. (“DEFENDANT”), is an
 4   entity in the insurance industry, and is a “person” as defined by 47 U.S.C. § 153
 5   (39).
 6           7.       The above-named Defendant, and its subsidiaries and agents, are
 7   collectively referred to as “Defendants.” The true names and capacities of the
 8   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 9   currently unknown to Plaintiffs, who therefore sues such Defendants by fictitious
10   names. Each of the Defendants designated herein as a DOE is legally responsible
11   for the unlawful acts alleged herein. Plaintiffs will seek leave of Court to amend
12   the Complaint to reflect the true names and capacities of the DOE Defendants when
13   such identities become known.
14           8.       Plaintiffs are informed and believe that at all relevant times, each and
15   every Defendant were acting as an agent and/or employee of each of the other
16   Defendants and was acting within the course and scope of said agency and/or
17   employment with the full knowledge and consent of each of the other Defendants.
18   Plaintiffs is informed and believes that each of the acts and/or omissions
19   complained of herein was made known to, and ratified by, each of the other
20   Defendants.
21                                 FACTUAL ALLEGATIONS
22           9.       Beginning in or around November of 2019, Defendant contacted
23   Plaintiff Fred Heidarpour’s cellular telephone number ending in -5903 multiple
24   times in an attempt to solicit Plaintiff to purchase Defendant’s services.
25           10.      Beginning in or around October of 2019, Defendant contacted
26   Plaintiff Sidney Naiman’s cellular telephone number ending in -5502 in an attempt
27   to solicit Plaintiff to purchase Defendant’s services.
28           11.      Defendant used an “automatic telephone dialing system” as defined


                                    CLASS ACTION COMPLAINT
                                                 -3-
               Case 3:20-cv-02750-TSH Document 1 Filed 04/21/20 Page 4 of 13




 1   by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiffs seeking to solicit its services.
 2          12.       Defendant contacted or attempted to contact Plaintiffs from telephone
 3   number (866)986-3586 belonging to Defendant.
 4          13.       Defendant’s calls constituted calls that were not for emergency
 5   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 6          14.       Defendant’s calls were placed to telephone number assigned to a
 7   cellular telephone service for which Plaintiffs incurs a charge for incoming calls
 8   pursuant to 47 U.S.C. § 227(b)(1).
 9          15.       During all relevant times, Defendant did not possess Plaintiffs’ “prior
10   express consent” to receive calls using an automatic telephone dialing system or an
11   artificial or prerecorded voice on its cellular telephones pursuant to 47 U.S.C. §
12   227(b)(1)(A).
13          16.       Furthermore, Plaintiffs’ cellular telephone numbers have been on the
14   National Do-Not-Call Registry well over thirty (30) days prior to Defendant’s
15   initial calls.
16          17.       Despite this, Defendant continued to call Plaintiffs in an attempt to
17   solicit its services and in violation of the National Do-Not-Call provisions of the
18   TCPA.
19          18.       Such calls constitute solicitation calls pursuant to 47 C.F.R. §
20   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
21          19.       Plaintiffs received numerous solicitation calls from Defendant within
22   a 12-month period.
23          20.       Despite this, Defendant continued to call Plaintiffs in an attempt to
24   solicit its services and in violation of the National Do-Not-Call provisions of the
25   TCPA.
26          21.       Upon information and belief and based on Plaintiffs’ experiences of
27   being called by Defendant, and at all relevant times, Defendant failed to establish
28   and implement reasonable practices and procedures to effectively prevent


                                    CLASS ACTION COMPLAINT
                                                 -4-
             Case 3:20-cv-02750-TSH Document 1 Filed 04/21/20 Page 5 of 13




 1   telephone solicitations in violation of the regulations prescribed under 47 U.S.C. §
 2   227(c)(5).
 3                               CLASS ALLEGATIONS
 4         22.    Plaintiffs bring this action individually and on behalf of all others
 5   similarly situated, as a member the four proposed classes (hereafter, jointly, “The
 6   Classes”). The class concerning the ATDS claim for no prior express consent
 7   (hereafter “The ATDS Class”) is defined as follows:
 8
                  All persons within the United States who received any
 9                solicitation/telemarketing   telephone   calls    from
10                Defendant to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
11
                  system or an artificial or prerecorded voice and such
12                person had not previously consented to receiving such
13
                  calls within the four years prior to the filing of this
                  Complaint
14
15         23.    The class concerning the National Do-Not-Call violation (hereafter
16   “The DNC Class”) is defined as follows:
17
                  All persons within the United States registered on the
18                National Do-Not-Call Registry for at least 30 days, who
19                had not granted Defendant prior express consent nor had
                  a prior established business relationship, who received
20
                  more than one call made by or on behalf of Defendant
21                that promoted Defendant’s products or services, within
22                any twelve-month period, within four years prior to the
                  filing of the complaint.
23
24         24.    Plaintiffs represent, and are members of, The ATDS Class, consisting
25   of all persons within the United States who received any solicitation telephone calls
26   from Defendant to said person’s cellular telephone made through the use of any
27   automatic telephone dialing system or an artificial or prerecorded voice and such
28   person had not previously not provided their cellular telephone number to


                                CLASS ACTION COMPLAINT
                                              -5-
             Case 3:20-cv-02750-TSH Document 1 Filed 04/21/20 Page 6 of 13




 1   Defendant within the four years prior to the filing of this Complaint.
 2         25.     Plaintiffs represent, and are members of, The DNC Class, consisting
 3   of all persons within the United States registered on the National Do-Not-Call
 4   Registry for at least 30 days, who had not granted Defendant prior express consent
 5   nor had a prior established business relationship, who received more than one call
 6   made by or on behalf of Defendant that promoted Defendant’s products or services,
 7   within any twelve-month period, within four years prior to the filing of the
 8   complaint.
 9         26.     Defendant, their employees and agents are excluded from The
10   Classes. Plaintiffs does not know the number of members in The Classes, but
11   believes the Classes members number in the thousands, if not more. Thus, this
12   matter should be certified as a Class Action to assist in the expeditious litigation of
13   the matter.
14         27.     The Classes are so numerous that the individual joinder of all of its
15   members is impractical. While the exact number and identities of The Classes
16   members are unknown to Plaintiffs at this time and can only be ascertained through
17   appropriate discovery, Plaintiffs is informed and believes and thereon alleges that
18   The Classes includes thousands of members. Plaintiffs alleges that The Classes
19   members may be ascertained by the records maintained by Defendant.
20         28.     Plaintiffs and members of The ATDS Class were harmed by the acts
21   of Defendant in at least the following ways: Defendant illegally contacted Plaintiffs
22   and ATDS Class members via their cellular telephones thereby causing Plaintiffs
23   and ATDS Class members to incur certain charges or reduced telephone time for
24   which Plaintiffs and ATDS Class had previously paid by having to retrieve or
25   administer messages left by Defendant during those illegal calls, and invading the
26   privacy of said Plaintiffs and ATDS Class.
27         29.     Common questions of fact and law exist as to all members of The
28   ATDS Class which predominate over any questions affecting only individual


                                 CLASS ACTION COMPLAINT
                                               -6-
             Case 3:20-cv-02750-TSH Document 1 Filed 04/21/20 Page 7 of 13




 1   members of The ATDS Class. These common legal and factual questions, which
 2   do not vary between ATDS Class members, and which may be determined without
 3   reference to the individual circumstances of any ATDS Class members, include,
 4   but are not limited to, the following:
 5                a.     Whether, within the four years prior to the filing of this
 6                       Complaint, Defendant made any telemarketing/solicitation call
 7                       (other than a call made for emergency purposes or made with
 8                       the prior express consent of the called party) to a ATDS Class
 9                       member using any automatic telephone dialing system or any
10                       artificial or prerecorded voice to any telephone number
11                       assigned to a cellular telephone service;
12                b.     Whether Plaintiffs and the ATDS Class members were
13                       damaged thereby, and the extent of damages for such violation;
14                       and
15                c.     Whether Defendant and their agents should be enjoined from
16                       engaging in such conduct in the future.
17         30.    As a person that received numerous telemarketing/solicitation calls
18   from Defendant using an automatic telephone dialing system or an artificial or
19   prerecorded voice, without Plaintiffs’ prior express consent, Plaintiffs is asserting
20   claims that are typical of The ATDS Class.
21         31.    Plaintiffs and members of The DNC Class were harmed by the acts of
22   Defendant in at least the following ways: Defendant illegally contacted Plaintiffs
23   and The DNC Class members via their telephones for solicitation purposes, thereby
24   invading the privacy of said Plaintiffs and The DNC Class members whose
25   telephone numbers were on the National Do-Not-Call Registry. Plaintiffs and The
26   DNC Class members were damaged thereby.
27         32.    Common questions of fact and law exist as to all members of The
28   DNC Class which predominate over any questions affecting only individual


                                 CLASS ACTION COMPLAINT
                                              -7-
             Case 3:20-cv-02750-TSH Document 1 Filed 04/21/20 Page 8 of 13




 1   members of The DNC Class. These common legal and factual questions, which do
 2   not vary between DNC Class members, and which may be determined without
 3   reference to the individual circumstances of any DNC Class members, include, but
 4   are not limited to, the following:
 5                a.     Whether, within the four years prior to the filing of this
 6                       Complaint, Defendant or its agents placed more than one
 7                       solicitation call to the members of the DNC Class whose
 8                       telephone numbers were on the National Do-Not-Call Registry
 9                       and who had not granted prior express consent to Defendant and
10                       did not have an established business relationship with
11                       Defendant;
12                b.     Whether Defendant obtained prior express written consent to
13                       place solicitation calls to Plaintiffs or the DNC Class members’
14                       telephones;
15                c.     Whether Plaintiffs and the DNC Class member were damaged
16                       thereby, and the extent of damages for such violation; and
17                d.     Whether Defendant and their agents should be enjoined from
18                       engaging in such conduct in the future.
19         33.    As a person that received numerous solicitation calls from Defendant
20   within a 12-month period, who had not granted Defendant prior express consent
21   and did not have an established business relationship with Defendant, Plaintiffs is
22   asserting claims that are typical of the DNC Class.
23         34.    Plaintiffs will fairly and adequately protect the interests of the
24   members of The Classes. Plaintiffs has retained attorneys experienced in the
25   prosecution of class actions.
26         35.    A class action is superior to other available methods of fair and
27   efficient adjudication of this controversy, since individual litigation of the claims
28   of all Classes members is impracticable. Even if every Classes member could


                                 CLASS ACTION COMPLAINT
                                              -8-
             Case 3:20-cv-02750-TSH Document 1 Filed 04/21/20 Page 9 of 13




 1   afford individual litigation, the court system could not. It would be unduly
 2   burdensome to the courts in which individual litigation of numerous issues would
 3   proceed. Individualized litigation would also present the potential for varying,
 4   inconsistent, or contradictory judgments and would magnify the delay and expense
 5   to all parties and to the court system resulting from multiple trials of the same
 6   complex factual issues. By contrast, the conduct of this action as a class action
 7   presents fewer management difficulties, conserves the resources of the parties and
 8   of the court system, and protects the rights of each Classes member.
 9         36.    The prosecution of separate actions by individual Classes members
10   would create a risk of adjudications with respect to them that would, as a practical
11   matter, be dispositive of the interests of the other Classes members not parties to
12   such adjudications or that would substantially impair or impede the ability of such
13   non-party Class members to protect their interests.
14         37.    Defendant have acted or refused to act in respects generally applicable
15   to The Classes, thereby making appropriate final and injunctive relief with regard
16   to the members of the Classes as a whole.
17                            FIRST CAUSE OF ACTION
18         Negligent Violations of the Telephone Consumer Protection Act
19                                   47 U.S.C. §227(b).
20                            On Behalf of the ATDS Class
21         38.    Plaintiffs repeat and incorporate by reference into this cause of action
22   the allegations set forth above at Paragraphs 1-37.
23         39.    The foregoing acts and omissions of Defendant constitute numerous
24   and multiple negligent violations of the TCPA, including but not limited to each
25   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
26   47 U.S.C. § 227 (b)(1)(A).
27         40.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
28   Plaintiffs and the Class Members are entitled an award of $500.00 in statutory


                                  CLASS ACTION COMPLAINT
                                             -9-
             Case 3:20-cv-02750-TSH Document 1 Filed 04/21/20 Page 10 of 13




 1   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 2         41.    Plaintiffs and the ATDS Class members are also entitled to and seek
 3   injunctive relief prohibiting such conduct in the future.
 4
 5                           SECOND CAUSE OF ACTION
 6    Knowing and/or Willful Violations of the Telephone Consumer Protection
 7                                           Act
 8                                   47 U.S.C. §227(b)
 9                            On Behalf of The ATDS Class
10         42.    Plaintiffs repeat and incorporate by reference into this cause of action
11   the allegations set forth above at Paragraphs 1-41.
12         43.    The foregoing acts and omissions of Defendant constitute numerous
13   and multiple knowing and/or willful violations of the TCPA, including but not
14   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
15   and in particular 47 U.S.C. § 227 (b)(1)(A).
16         44.    As a result of Defendant’s knowing and/or willful violations of 47
17   U.S.C. § 227(b), Plaintiffs and the ATDS Class members are entitled an award of
18   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
19   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
20         45.    Plaintiffs and the Class members are also entitled to and seek
21   injunctive relief prohibiting such conduct in the future.
22
23                            THIRD CAUSE OF ACTION
24          Negligent Violations of the Telephone Consumer Protection Act
25                                   47 U.S.C. §227(c)
26                             On Behalf of the DNC Class
27         46.    Plaintiffs repeat and incorporate by reference into this cause of action
28   the allegations set forth above at Paragraphs 1-45.


                                 CLASS ACTION COMPLAINT
                                             - 10 -
             Case 3:20-cv-02750-TSH Document 1 Filed 04/21/20 Page 11 of 13




 1         47.      The foregoing acts and omissions of Defendant constitute numerous
 2   and multiple negligent violations of the TCPA, including but not limited to each
 3   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
 4   47 U.S.C. § 227 (c)(5).
 5         48.      As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
 6   Plaintiffs and The DNC Class Members are entitled an award of $500.00 in
 7   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
 8   227(c)(5)(B).
 9         49.      Plaintiffs and The DNC Class members are also entitled to and seek
10   injunctive relief prohibiting such conduct in the future.
11                             FOURTH CAUSE OF ACTION
12    Knowing and/or Willful Violations of the Telephone Consumer Protection
13                                            Act
14                                   47 U.S.C. §227 et seq.
15                              On Behalf of The DNC Class
16         50.      Plaintiffs repeat and incorporate by reference into this cause of action
17   the allegations set forth above at Paragraphs 1-49.
18         51.      The foregoing acts and omissions of Defendant constitute numerous
19   and multiple knowing and/or willful violations of the TCPA, including but not
20   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
21   in particular 47 U.S.C. § 227 (c)(5).
22         52.      As a result of Defendant’s knowing and/or willful violations of 47
23   U.S.C. § 227(c), Plaintiffs and The DNC Class members are entitled an award of
24   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
25   § 227(c)(5).
26         53.      Plaintiffs and The DNC Class members are also entitled to and seek
27   injunctive relief prohibiting such conduct in the future.
28   ///


                                  CLASS ACTION COMPLAINT
                                               - 11 -
           Case 3:20-cv-02750-TSH Document 1 Filed 04/21/20 Page 12 of 13




 1                            PRAYER FOR RELIEF
 2   WHEREFORE, Plaintiffs request judgment against Defendant for the following:
 3
 4                          FIRST CAUSE OF ACTION
 5        Negligent Violations of the Telephone Consumer Protection Act
 6                                47 U.S.C. §227(b)
 7            • As a result of Defendant’s negligent violations of 47 U.S.C.
 8              §227(b)(1), Plaintiffs and the ATDS Class members are entitled to
 9              and request $500 in statutory damages, for each and every violation,
10              pursuant to 47 U.S.C. 227(b)(3)(B).
11            • Any and all other relief that the Court deems just and proper.
12
13                        SECOND CAUSE OF ACTION
14   Knowing and/or Willful Violations of the Telephone Consumer Protection
15                                        Act
16                                47 U.S.C. §227(b)
17            • As a result of Defendant’s willful and/or knowing violations of 47
18              U.S.C. §227(b)(1), Plaintiffs and the ATDS Class members are
19              entitled to and request treble damages, as provided by statute, up to
20              $1,500, for each and every violation, pursuant to 47 U.S.C.
21              §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
22            • Any and all other relief that the Court deems just and proper.
23
24                         THIRD CAUSE OF ACTION
25        Negligent Violations of the Telephone Consumer Protection Act
26                                47 U.S.C. §227(c)
27            • As a result of Defendant’s negligent violations of 47 U.S.C.
28              §227(c)(5), Plaintiffs and The DNC Class members are entitled to


                              CLASS ACTION COMPLAINT
                                          - 12 -
             Case 3:20-cv-02750-TSH Document 1 Filed 04/21/20 Page 13 of 13




 1                and request $500 in statutory damages, for each and every violation,
 2                pursuant to 47 U.S.C. 227(c)(5).
 3               • Any and all other relief that the Court deems just and proper.
 4
 5                           FOURTH CAUSE OF ACTION
 6    Knowing and/or Willful Violations of the Telephone Consumer Protection
 7                                           Act
 8                                    47 U.S.C. §227(c)
 9               • As a result of Defendant’s willful and/or knowing violations of 47
10                U.S.C. §227(c)(5), Plaintiffs and The DNC Class members are
11                entitled to and request treble damages, as provided by statute, up to
12                $1,500, for each and every violation, pursuant to 47 U.S.C.
13                §227(c)(5).
14               • Any and all other relief that the Court deems just and proper.
15
16                                    JURY DEMAND
17         54.    Pursuant to the Seventh Amendment to the Constitution of the United
18   States of America, Plaintiffs are entitled to, and demands, a trial by jury.
19
           Respectfully submitted this 21st Day of April, 2020.
20
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
21
22                                     By: /s/ Todd M. Friedman
                                           Todd M. Friedman
23
                                           Law Offices of Todd M. Friedman
24                                         Attorney for Plaintiffs
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                              - 13 -
